                                     Case 3:17-cv-00129-JM-BLM Document 73 Filed 03/28/19 PageID.1061 Page 1 of 3



                                 1
                                      KAZEROUNI LAW GROUP, APC
                                 2    Abbas Kazerounian, Esq. (249203)
                                 3
                                      ak@kazlg.com
                                      Jason A. Ibey, Esq. (284607)
                                 4    jason@kazlg.com
                                 5
                                      245 Fischer Avenue, Unit D1
                                      Costa Mesa, CA 92626
                                 6    Telephone: (800) 400-6808
                                 7    Facsimile: (800) 520-5523

                                 8    [Additional Counsel on Signature Page]
                                 9
                                      Attorneys for Plaintiffs
                                10
                                11                        UNITED STATES DISTRICT COURT
                                                        SOUTHERN DISTRICT OF CALIFORNIA
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, U NIT D1




                                12
    COSTA MESA, CA 92626




                                13    KELISSA RONQUILLO-                       Case No.: 3:17-cv-00129-JM-BLM
                                      GRIFFIN, KHOI NGUYEN, and
                                14    RUSSELL SMITH, Individually              NOTICE OF MOTION AND
                                      and On Behalf of All Others
                                15    Similarly Situated,                      MOTION FOR FINAL APPROVAL
                                                                               OF CLASS ACTION SETTLEMENT
                                16                 Plaintiffs,
                                                                               Date: May 6, 2019
                                17                          v.                 Time: 10:00 a.m.
                                18                                             Ctrm.: 5D
                                      TRANSUNION RENTAL
                                19
                                      SCREENING SOLUTIONS,
                                      INC., and TRANSACTEL                     Judge: Hon. Jeffrey T. Miller
                                20    (BARBADOS), INC.,
                                                                               Complaint filed: January 24, 2017
                                21                 Defendants.                 SAC filed: November 28, 2017
                                22
                                23
                                24
                                25
                                26
                                27
                                28

                                      NOTICE OF MOTION AND MOTION FOR FINAL APPROVAL OF CLASS ACTION SETTLEMENT
                                      CASE NO.: 3:17-CV-00129-JM-BLM
                                     Case 3:17-cv-00129-JM-BLM Document 73 Filed 03/28/19 PageID.1062 Page 2 of 3



                                 1          TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
                                 2          PLEASE TAKE NOTICE that the Plaintiffs Kelissa Ronquillo-Griffin (“Ms.
                                 3    Ronquillo-Griffin”), Khoi Nguyen (“Mr. Nguyen”), and Russell Smith (“Mr.
                                 4    Smith” or collectively “Plaintiffs”) will and hereby do move for final approval of a
                                 5    proposed class action settlement and certification of settlement class, pursuant to
                                 6    Fed. R. Civ. P. 23(b)(3) and 23(e), as well as Section 11 of the Settlement
                                 7    Agreement (Dkt. No. 68-1), on May 6, 2019, at 10:00 a.m., at the U.S. District
                                 8    Court, 221 West Broadway, San Diego, CA 92101 before the Hon. Jeffrey T.
                                 9    Miller, Courtroom 5D.
                                10          This motion is based on this Notice, the Memorandum of Points and
                                11    Authorities, the Declarations and Exhibits thereto, the Second Amended
KAZEROUNI LAW GROUP, APC




                                      Complaint, the complete files and records in this action, and any evidence that may
 245 FISCHER AVENUE, U NIT D1




                                12
    COSTA MESA, CA 92626




                                13    be presented at the hearing.
                                14
                                15    Dated: March 28, 2019                        Respectfully submitted,
                                16
                                                                                   KAZEROUNI LAW GROUP, APC
                                17                                                 By: /s Abbas Kazerounian
                                18
                                                                                         ABBAS KAZEROUNIAN, ESQ.
                                                                                          Attorney for Plaintiffs
                                19

                                20
                                21
                                22    HYDE & SWIGART
                                      Joshua B. Swigart, Esq. (225557)
                                23    josh@westcoastlitigation.com
                                24    Yana A. Hart, Esq.
                                      yana@westcoastlitigation.com
                                25    2221 Camino Del Rio South, Suite 101
                                26    San Diego, CA 92108
                                      Telephone: (619) 233-7770
                                27    Facsimile: (619) 297-1022
                                28    Counsel for Plaintiffs
                                      NOTICE OF MOTION AND MOTION FOR FINAL APPROVAL OF CLASS ACTION SETTLEMENT
                                      CASE NO.: 3:17-CV-00129-JM-BLM       1 OF 2
                                     Case 3:17-cv-00129-JM-BLM Document 73 Filed 03/28/19 PageID.1063 Page 3 of 3



                                 1
                                      LAW OFFICE OF DANIEL G. SHAY
                                 2    Daniel G. Shay, Esq. (250548)
                                 3
                                      danielshay@tcpafdcpa.com
                                      409 Camino Del Rio South, Suite 101B
                                 4    San Diego, CA 92108
                                 5
                                      Telephone: (619) 222-7429
                                      Facsimile: (866) 431-3292
                                 6    Counsel for Plaintiffs
                                 7
                                 8
                                 9

                                10
                                11
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, U NIT D1




                                12
    COSTA MESA, CA 92626




                                13
                                14
                                15
                                16
                                17
                                18
                                19

                                20
                                21
                                22
                                23
                                24
                                25
                                26
                                27
                                28
                                      NOTICE OF MOTION AND MOTION FOR FINAL APPROVAL OF CLASS ACTION SETTLEMENT
                                      CASE NO.: 3:17-CV-00129-JM-BLM       2 OF 2
